Title: To George Washington from William Heath, 18 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 18. 1782.
                        
                        I am honored with yours of the 16th covering copy of a letter from major-general McDougall.
                        Lest your Excellency might think I have been unreasonable, I beg leave to observe—necessity and duty compelled me to arrest major-general McDougall, and to exhibit
                            charges against him—these I endeavoured to make as specific as is usually practised in our army—When he demanded the
                            charges being made more particular, I informed the deputy judge-advocate, that if the charges were not as particular as
                            was usually practised in the martial courts, they should be made so; if they were, I declined making a precedent; as it
                            might open a door to unnecessary trouble in the army: but if, when the court convened, they thought a further
                            specification necessary, it should be made; as in such case the precedent would be theirs, and
                            not mine.
                        As major-general McDougall has a right, so I have no objection to his making such representations to your
                            Excellency, respecting the execution of my command, as he may think proper—I have only to lament that after a long
                            winter’s almost incessant application to a variety of business, some of which has been of an intricate nature, and in
                            which I needed the aid and assistance of every officer I have had the honor to command, to
                            render my task tolerable—beside the trouble and vexation which has attended me, my health has been impaired for the want
                            of exercise and relaxation—and some private concerns peculiarly interesting to my family have loudly called for a moments
                            attention; but I have not entertained an idea of absence until the court on general McDougall was over if it could be
                            accomplished in a reasonable time—I have sacrificed much for my country—I am willing to sacrifice more; and it will be my
                            misfortune, if I am called to do it under any particular disadvantages, or with loss of health.
                        The arrangement of the captains of the Massachusetts line has been made under your Excellency’s authority,
                            and upon the principles prescribed by you to the former board. More than a year ago, you were pleased to order a board for
                            the purpose; their report, although given in, had not been published—On the 30th of December last I represented to your
                            Excellency the uneasiness of the captains, and requested the arrangement might be published, if it had received your
                            approbation. In your letter to me of the 8th of January you were pleased to observe, that you had no papers of a late date
                            with you, and pointed me to colonel Varick for the arrangement—and further observed, "If it appears complete and such an
                            one as gives satisfaction, I have no objection to its being acted upon"—Upon my receiving it, I found it was incomplete;
                            as several officers had been promoted, others had resigned, and some had died. This I represented to your Excellency in a
                            letter of the 23d of February; and that I had desired the former board, vizt general, and field officers commanding
                            regiments in the line of the state, to complete the arrangement by putting the whole forward as they stood, closing the
                            intervals occasioned by the different casualties; and being so completed, it has been presented to your Excellency. I have
                            the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    